Citation Nr: 1746511	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

In February 2017, the Board remanded the claim for further evidentiary development and took limited jurisdiction over a pending increased rating claim for panic disorder for the sole purpose of providing the Veteran with a Statement of Case.  The requested Statement of the Case was transmitted to the Veteran on May 3, 2017.  As a VA Form 9 was not received from the Veteran within the required time period, the Board does not have jurisdiction over this claim. 


FINDINGS OF FACT

1.  Prior to January 1, 2016, the Veteran's service-connected panic disorder has not been shown to be of such severity as to preclude substantially gainful employment.

2.  From January 1, 2016, the Veteran's service connected panic disorder has been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

From January 1, 2016, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As an initial matter, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds that the RO substantially complied with the March 2017 remand: providing a Statement Case regarding the claim for higher rating for panic disorder to the Veteran, and obtained outstanding Social Security Administration (SSA) and VA records.  Neither the Veteran nor his representative has argued otherwise.  

The Board has reviewed all of the evidence in the Veteran's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II. TDIU

A. Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

B. Factual Background

The Veteran applied for TDIU benefits due to his panic disorder in October 2014.  During the period on appeal, the Veteran's only service-connected disability is his panic disorder which has been rated at 70 percent throughout the period on appeal.  

In an October 2014 VA mental health note, the Veteran reported that he occasionally worked as a driver.  

In an October 2014 TDIU application, the Veteran stated that his disability affected his full time employment in April 2011, which was also the last time he worked full time.  He left the "date you became too disabled to work" field blank.  He was self-employed.  He worked 15 to 70 hours a week since 1996, and reported that he missed 45 to 55 hours of work in that time.  He made $16,000 in the last 12 months.  He was presently employed and had a monthly income of $1,500.  He had one year of college, and noted that he had not received any training prior to, or since, becoming too disabled to work.  He related his employment difficulties with his service-connected psychiatric disability.  

In an October 2014 Request for Employment Information Form, it was noted that the Veteran stopped working in 2014.  The last amount that he made was $16,000 in the last 12 months.  It was noted that the Veteran was the owner of the company, and would take time off as needed.  The fields for: reason for termination/retirement; date last worked; date of last payment; and gross amount of last payment were left blank.  

In an October 2014 VA mental health note, the Veteran reported that his increased panicking affected his business.  

In an October 2014 VA anxiety note, the Veteran reported daily unexpected panic attacks that peaked within 10 minutes.  During these attacks he would, in part, experience de-realization, fear of losing control/going crazy, and have a fear of dying.  He first experienced a panic attack four years prior while driving.  Panic attacks affected his work as he was becoming less tolerant towards impatient customers.  He avoided certain highways as they reminded him of an accident.  

In a January 2015 VA mental health note, the Veteran reported that his business was doing poorly, as there were too many ride share drivers.  He was doing some work caring for an elderly man for a few hours a week.  

In the April 2015 notice of disagreement, the Veteran stated that he was not gainfully employed, and that his self-employment was marginal.  He noted that he only maintained the business to keep the company name and to support himself and his family.  He reported that medical records indicated that he was unable to maintain his business, and lost business due to panic attacks and not being able to deal with clientele "in a respectable manner."  He stated that a VA examination showed that he was "missing about 60-70%" of his business due to his panic attacks.  He ended, in part, by stating he was unable to maintain any type of gainful employment.  

In an April 2015 financial status report, the Veteran indicated that he was currently self-employed.  He reported that he made $1,200 a month in salary.  

In the May 2015 VA Form 9, the Veteran claimed that the severity of his panic disorder made it impossible for him to maintain gainful employment.  His current self-employment was not full time.  He was running his business at a "barely functional" level, and most days he was unable to do anything.  

In a May 2015 VA mental health note, the Veteran reported that he was driving for a ride share company.  He noted that this company was "killing everybody."  He worked caring for an elderly man twice a week for $50.  He reported that he was not making money 90% of the time.  It was noted that he had become more forgetful, and that that he had to check his wallet and other effects throughout the day.  The clinician opined that the Veteran was unemployable due to his service connected panic disorder.  In a December 2015 VA mental health note, the Veteran complained of increased anger.  The medical provider opined that the Veteran was unemployable due to his panic disorder.  

In a January 2016 financial status report, the Veteran reported that he did not have a monthly income, but that he was presently self-employed.  He noted that his health continued to deteriorate, and that he was diagnosed with diabetes and high cholesterol, which "brought [him] to a very low point in [his] life."  

In a January 2016 financial status report, the Veteran reported that he did not have a monthly income from work, but that he was presently self-employed.  He noted that he was unable to provide for his family or take care of his monthly expenses.  

In a March 2016 VA mental health note, the Veteran noted that he had not been working as much because his client was in the hospital, and that he continued to work caring for an elderly man.  The medical provider opined that the Veteran was unemployable due to his panic disorder.  In a May 2016 VA mental health note, the Veteran complained of worsening anger.  The medical provider opined that the Veteran was unemployable due to his panic disorder.  

In June 2016, the Veteran applied for reconsideration for SSA benefits.  Therein he claimed that he was unable to work due to panic/anxiety disorder, high blood pressures, diabetes, and sleep apnea.  He reported that he stopped working December 2015 due to his conditions.  His disabilities caused him to change his work activities in April 2011.  From April 1996 to December 2015 he worked five hours a day, three days a week at a rate of $10.00 per hour.  He did not supervise others, and he was not the lead worker.  

In a June 2016 VA mental health note, the Veteran complained that his anxiety/panic symptoms were worse, and interfered with his ability to work.  He could not work as a driver due to his severe panic symptoms.  It was noted that these symptoms were not relieved with high doses of medication.  The Veteran reported that if he were to be hired in another type of job he would certainly lose the job, as he was unable to maintain employment due to his severe anxiety symptoms.

In a September 2016 VA mental health note, the Veteran reported that he worked caring for an elderly man.  

In a September 2016 SSA psychiatric evaluation, the Veteran reported that he and his wife had a limousine company where she drove.  The business was thriving, but dropped due to ride sharing.  Prior to December 2015, he was driving for his company, and working as a caregiver for an elderly man.  He stopped this work due to his panic disorder.  He reported that he once stayed in his room for 57 days, and often stayed in his room for one to two weeks at a time.  Upon evaluation, the SSA examiner found that the Veteran's psychiatric disability caused mild impairment in his ability to get along adequately with others, due to dysfunctional personality features, anger, and irritability.  He had mild impairment in capacity to behave in a socially-appropriate manner.  He was capable of understanding, and following at least simple instruction.  He had a mild impairment of his capacity to maintain concentration, persistence, and pace, as well as to adapt to changes and stresses in a workplace setting.  He appeared to be capable of managing his own funds.  The SSA adjudicator, upon review of the record, did not find that the Veteran's claimed conditions were severe enough to keep him from working.  

In a January 2017 VA mental health note, the Veteran reported that he was not "popular at home," due to anger issues.  He drove an elderly man for four to five hours a week.  

In an April 2017 VA mental health note, the Veteran reported experiencing symptoms of stress.  He no longer worked, but was in the process of writing and completing stories of when he was a limousine driver.  

In a May 2017 statement, the Veteran noted that ride sharing was not the reason he lost his business, or was unemployable.  Instead the severity of his panic disorder caused him to turn his business over to his wife, and thereafter lead to an eventual loss of the business.  He noted that "[m]y panic attacks are not worse because I am unemployed, I am unemployed because my panic attacks are worse."  

In a May 2017 letter, Dr. A. F. noted that he had seen the Veteran on an intermittent basis since October 2012.  He knew the Veteran when he was running his own business, and observed how he was unable to cope with the responsibilities of management.  This inability "obviously" lead to a "severe loss of income and profit" which ultimately led to the loss of the business.  He was unable to work due to panic attacks.  He opined that the Veteran was "100% disabled and totally unemployable" due to his panic disorder.  

C. Analysis

Upon consideration of the foregoing, the Board finds that TDIU is warranted from January 1, 2016. 

Prior to January 1, 2016, the preponderance of the evidence is against a finding that the Veteran is entitled to TDIU.  The Board recognizes that there is some medical evidence during this time showing that providers assessed the Veteran as unemployable; however the fact remains that he was working in a non-marginal capacity in this period.  Prior to January 1, 2016, the competent and credible evidence demonstrates that the Veteran was gainfully employed and that his employment was not marginal.  The Board considers the statement he made to SSA that he worked in his business until December 2015 as highly probative as it is a statement against his self-interest.  

The Veteran has consistently described himself as self-employed prior to (and even after) January 1, 2016.  Thus, the issue is primarily whether his employment could be considered marginal.  The Veteran's statements with regard to whether his employment was marginal prior to January 1, 2016, lack credibility, as his statements on this matter are inconsistent.  The Board notes that the record shows that the Veteran provided a number of inconsistent statements regarding his business, whether he was working, and his income.  In the October 2014 TDIU application, he reported that he worked 15 to 70 hours a week since 1996, and that he missed 45 to 55 hours of work in that time.  He made $16,000 in the last 12 months.  He was presently employed and had a monthly income of $1,500.  In April 2015, the Veteran reported that he made $1,200 a month in salary.  In his June 2016 SSA application, he reported that from April 1996 to December 2015 he worked five hours a day, three days a week at a rate of $10.00 per hour, for a total of $600 a month.  He reported that he stayed in his room 57 days in a row, and would stay in his room for one to two weeks at a time.  He did not indicate at what point any of these events occurred.  However, to the extent that he intended to indicate that these episodes occurred during the period on appeal, they are not supported by his October 2014 TDIU application.  Further, in his June 2016 SSA application, the Veteran reported that he did not supervise others, and he was not the lead worker; however, historically in a December 2011 VA mental health note the Veteran reported that he managed two part time workers.  

In his initial application for TDIU he indicated that he earned $16,000 in the last 12 months and that he had a monthly income of $1,500.  Such income exceeds the poverty threshold required for marginal employment.  Likewise, the Veteran's report in April 2015 that he had a $1,200 monthly salary exceeds the poverty threshold required for marginal employment.  He indicated to SSA that his business was "thriving," although it is unclear what time period this describes.  In addition, the Veteran has not provided all information requested which would assist the Board in the adjudication of his claim.  For example, several sections in his initial TDIU form were left blank.

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  However, the Board does not find that the Veteran worked in a protected environment.  While he owned his own limousine business until approximately December 2015, it was not sheltered or protected as it involved contact with the public when he worked as a driver and with respect to managing the business.  Clearly, he managed his business in a competitive setting as his business was impacted by the increasing popularity of ride-sharing programs.  Further, over this time and also in 2016 he worked as a part-time personal driver which is likewise not a sheltered or protected type of job .  

The Veteran's January 2016 statement that he was self-employed but not making a monthly income is demonstrative of marginal employment.  The Board notes that the January 2016 statement is not contradicted by the record, and finds that it is highly probative.  Upon consideration of the forgoing, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran was unemployed or at most, marginally employed, due to his service connected panic disorder on January 1, 2016.  

Accordingly, the Board finds that prior to January 1, 2016, the Veteran's service-connected panic disorder did not preclude him from all forms of substantially gainful employment consistent with his educational background and occupational experience.  Notably, the Veteran was shown to have been working in a non-marginal capacity and managing a business during this period on appeal.  As such, the preponderance of the evidence is against the claim of entitlement to a TDIU rating prior to January 1, 2016. 

From January 1, 2016, the Veteran has met the criteria for a TDIU due to his service-connected panic disorder.  The evidence shows that the Veteran was not gainfully employed during this period, and a May 2017 letter from Dr. A. F. indicated that the Veteran was unable to work due to panic attacks.  He opined that the Veteran was "100% disabled and totally unemployable" due to his panic disorder.  


ORDER

From January 1, 2016, TDIU is granted, subject to the laws and regulations governing monetary awards.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


